Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 1 of 11 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
 3 Phoenix, AZ 85018
   Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
 5 E-mail: tkent@kentlawpc.com
 6
   Of Counsel to:
 7 Credit Repair Lawyers of America
 8 22142 West Nine Mile Road
   Southfield, MI 48033
 9 Telephone: (248) 353-2882
10 Facsimile: (248) 353-4840
11
   Attorneys for Plaintiff,
12 Keichelle Harris a.k.a Keichelle Flenoir
13
                       IN THE UNITED STATES DISTRICT COURT
14
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                WESTERN DIVISION
16
   Keichelle Harris a.k.a                         Case No.:
17 Keichelle Flenoir,
18
                   Plaintiff,
19
                                                  COMPLAINT
20        vs.
21
   Equifax Information Services, LLC, and         JURY TRIAL DEMAND
22 Trans Union, LLC,
23
                   Defendants.
24
25
           NOW COMES THE PLAINTIFF, KEICHELLE HARRIS A.K.A. KEICHELLE
26
27 FLENOIR, BY AND THROUGH COUNSEL, TRINETTE G. KENT, and for her
28
                                              1
Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 2 of 11 Page ID #:2



 1 Complaint against the Defendants, Equifax Information Services, LLC and Trans
 2
   Union, LLC, pleads as follows:
 3
 4                                JURISDICTION
 5    1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
 6
      2. This is an action brought by a consumer for violation of the Fair Credit Reporting
 7
 8       Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
 9
                                           VENUE
10
11    3. The transactions and occurrences which give rise to this action occurred in the

12       city of Inglewood, Los Angeles County, California.
13
      4. Venue is proper in the Central District of California.
14
15                                        PARTIES
16    5. Plaintiff is a natural person residing in the city of Inglewood, State of California.
17
      6. The Defendants to this lawsuit are:
18
19          a. Equifax Information Services, LLC ("Equifax") is a Georgia limited
20
                liability company that conducts business in the State of California; and
21
            b. Trans Union, LLC ("Trans Union") is a foreign limited liability company
22
23              that conducts business in the State of California.
24
                               GENERAL ALLEGATIONS
25
26    7. Dept of Ed is inaccurately reporting the following tradelines ("False Tradelines")
27       on Plaintiff’s Equifax and Trans Union (the “CRAs”) credit disclosures:
28
                                               2
Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 3 of 11 Page ID #:3



 1          a. An account opened September 2013 with balance of $2,750 and an
 2
               erroneous status of “120-149 Days Late”.
 3
 4          b. An account opened September 2013 with a balance of $3,500 and an
 5             erroneous status of “120-149 Days Late”.
 6
            c. An account opened February 2012 with a balance of $16,342 and an
 7
 8             erroneous status of “120-149 Days Late”.
 9
            d. An account opened February 2012 with a balance of $44,641 and an
10
11             erroneous status of “120-149 Days Late”.

12    8. The information is false and would tend to mislead any user of Plaintiff’s credit
13
         report, as the loan accounts reflected above were transferred and consolidated
14
15       into other loans.
16    9. The False Tradelines should be reported by Dept of Ed with a payment status of
17
         “Current.”
18
19    10. On or about January 21, 2021, Plaintiff obtained her disclosures from the CRAs
20
         and noticed the False Tradelines reporting with an erroneous status.
21
      11. On or about April 16, 2021, Credit Repair Lawyers of America, acting on behalf
22
23       of Plaintiff, submitted letters to the CRAs, disputing the False Tradelines. In her
24
         dispute letters, Plaintiff explained that the loans were transferred and
25
26       consolidated into other loans by the Dept of Ed. Plaintiff attached an account
27
28
                                              3
Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 4 of 11 Page ID #:4



 1       detail, which confirmed the same. Plaintiff asked the CRAs to delete the
 2
         incorrect payment status and replace it with “Current.”
 3
 4    12. The CRAs forwarded Plaintiff’s consumer dispute to Dept of Ed.
 5    13. Dept of Ed received Plaintiff’s consumer dispute from the CRAs.
 6
      14. On or about June 1, 2021, Plaintiff obtained her credit disclosures from Equifax,
 7
 8       which showed that Dept of Ed and Equifax failed or refused to correct the False
 9
         Tradelines to “Current.”
10
11    15. On or about June 10, 2021, Plaintiff obtained her credit disclosures from Trans

12       Union, which showed that Dept of Ed and Trans Union failed or refused to correct
13
         the False Tradelines to “Current.”
14
15    16. The False Tradelines are wrong and do not properly reflect Plaintiff’s loans with
16        Dept of Ed. The False Tradelines are misleading to any user of her credit report
17
          who sees the tradelines or who obtains her credit score that is based on these
18
19        tradelines. These False Tradelines are also improperly depressing the Plaintiff’s
20
          credit score, making it harder, if not impossible, for her to obtain credit, housing,
21
          jobs, or transportation.
22
23    17. As a direct and proximate cause of Defendants’ negligent and/or willful failure
24
          to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., Plaintiff
25
26        has suffered credit and emotional damages. Plaintiff has also experienced undue
27        stress, embarrassment, humiliation, and anxiety due to Defendants’ failure to
28
                                                4
Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 5 of 11 Page ID #:5



 1        correct the errors in her credit file or improve her financial situation by obtaining
 2
          new or more favorable credit terms as a result of Defendants’ violations of the
 3
 4        FCRA.
 5                                        COUNT I
 6
      NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
 7
                          BY EQUIFAX
 8
      18.Plaintiff realleges the above paragraphs as if recited verbatim.
 9
10    19.Defendant Equifax prepared, compiled, issued, assembled, transferred,
11
         published, and otherwise reproduced consumer reports regarding Plaintiff as that
12
13       term is defined in 15 USC 1681a.

14    20.Such reports contained information about Plaintiff that were false, misleading,
15
         and inaccurate.
16
17    21.Equifax negligently failed to maintain and/or follow reasonable procedures to
18       assure maximum possible accuracy of the information it reported to one or more
19
         third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
20
21    22. After receiving Plaintiff’s consumer dispute to the False Tradelines, Equifax
22
         negligently failed to conduct a reasonable reinvestigation as required by 15
23
24       U.S.C. 1681i.

25    23.As a direct and proximate cause of Equifax’s negligent failure to perform its
26
         duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
27
28       and suffering, humiliation, and embarrassment.
                                                5
Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 6 of 11 Page ID #:6



 1    24.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an amount
 2
         to be determined by the trier of fact together with her reasonable attorneys’ fees
 3
 4       pursuant to 15 USC 1681o.
 5 WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against
 6
   Equifax for actual damages, costs, interest, and attorneys’ fees.
 7
 8                                       COUNT II
 9
        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
10                         BY EQUIFAX
11
      25.Plaintiff realleges the above paragraphs as if recited verbatim.
12
13    26.Defendant Equifax prepared, compiled, issued, assembled, transferred,

14       published, and otherwise reproduced consumer reports regarding Plaintiff as that
15
         term is defined in 15 USC 1681a.
16
17    27.Such reports contained information about Plaintiff that were false, misleading,
18       and inaccurate.
19
      28.Equifax willfully failed to maintain and/or follow reasonable procedures to assure
20
21       maximum possible accuracy of the information that it reported to one or more
22
         third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
23
24    29. After receiving Plaintiff’s consumer dispute to the False Tradelines, Equifax

25       willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
26
         1681i.
27
28
                                              6
Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 7 of 11 Page ID #:7



 1     30.As a direct and proximate cause of Equifax's willful failure to perform its duties
 2
          under the FCRA, Plaintiff has suffered actual damages, mental anguish and
 3
 4        suffering, humiliation, and embarrassment.
 5     31.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an amount
 6
          to be determined by the trier of fact together with her reasonable attorneys’ fees
 7
 8        pursuant to 15 USC 1681n.
 9
          WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
10
11 against Equifax for the greater of statutory or actual damages, plus punitive damages
12 along with costs, interest, and reasonable attorneys’ fees.
13
                                         COUNT III
14
15     NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                     BY TRANS UNION
16
17     32.Plaintiff realleges the above paragraphs as if recited verbatim.
18     33.Defendant Trans Union prepared, compiled, issued, assembled, transferred,
19
          published, and otherwise reproduced consumer reports regarding Plaintiff as that
20
21        term is defined in 15 USC 1681a.
22
       34.Such reports contained information about Plaintiff that were false, misleading,
23
24        and inaccurate.

25     35.Trans Union negligently failed to maintain and/or follow reasonable procedures
26
          to assure maximum possible accuracy of the information it reported to one or
27
28        more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
                                               7
Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 8 of 11 Page ID #:8



 1     36. After receiving Plaintiff’s consumer dispute to the False Tradelines, Trans Union
 2
           negligently failed to conduct a reasonable reinvestigation as required by 15
 3
 4         U.S.C. 1681i.
 5     37.As a direct and proximate cause of Trans Union’s negligent failure to perform its
 6
           duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
 7
 8         and suffering, humiliation, and embarrassment.
 9
       38.Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an
10
11         amount to be determined by the trier of fact together with her reasonable

12         attorneys’ fees pursuant to 15 USC 1681o.
13
     WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment against
14
15 Trans Union for actual damages, costs, interest, and attorneys’ fees.
16                                       COUNT IV
17
          WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
18                         BY TRANS UNION
19
       39.Plaintiff realleges the above paragraphs as if recited verbatim.
20
21     40.Defendant Trans Union prepared, compiled, issued, assembled, transferred,
22
           published, and otherwise reproduced consumer reports regarding Plaintiff as that
23
24         term is defined in 15 USC 1681a.

25     41.Such reports contained information about Plaintiff that were false, misleading,
26
           and inaccurate.
27
28
                                               8
Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 9 of 11 Page ID #:9



 1    42.Trans Union willfully failed to maintain and/or follow reasonable procedures to
 2
         assure maximum possible accuracy of the information that it reported to one or
 3
 4       more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
 5    43. After receiving Plaintiff’s consumer dispute to the False Tradelines, Trans Union
 6
         willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
 7
 8       1681i.
 9
      44.As a direct and proximate cause of Trans Union’s willful failure to perform its
10
11       duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

12       and suffering, humiliation, and embarrassment.
13
      45.Trans Union is liable to Plaintiff by reason of its violations of the FCRA in an
14
15       amount to be determined by the trier of fact together with her reasonable
16       attorneys’ fees pursuant to 15 USC 1681n.
17
       WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
18
19     against Trans Union for the greater of statutory or actual damages, plus punitive
20
       damages along with costs, interest, and reasonable attorneys’ fees.
21
                                     JURY DEMAND
22
23       Plaintiff hereby demands a trial by Jury.
24
25
26
27
28
                                              9
Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 10 of 11 Page ID #:10



 1 DATED: July 9, 2021
 2
 3
 4                                         By: /s/ Trinette G. Kent
                                           Trinette G. Kent
 5                                         Attorneys for Plaintiff,
 6                                         Keichelle Harris a.k.a
                                           Keichelle Flenoir
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           10
Case 2:21-cv-05571-FLA-JC Document 1 Filed 07/09/21 Page 11 of 11 Page ID #:11
